Citation Nr: 1111344	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1965 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the RO did not certify the issue of entitlement to service connection for a left eye disorder to the Board.  While on his June 2009 substantive appeal, he indicated that he was only appealing the issue regarding service connection for PTSD, the Veteran's representative also submitted a cover letter with the form indicating that they were appealing the left eye disorder issue as well.  Further in July 2009, and again in February 2010, the Veteran submitted additional evidence and noted that it was in support of both claims.  The March 2010 argument from the Veteran's representative included both issues, and in April 2010 the Board received testimony in support of both claims.  As such, the Board finds that the issue of service connection for a left eye disorder has been appealed and the Board will address the issue accordingly.  Further, it is noted that additional evidence was received after the April 2009 statement of the case and that the subsequent February 2010 supplemental statement of the case did not include the left eye disorder.  However, a remand for RO review of this evidence as to the left eye disorder is not necessary since the only evidence relevant to this issue was discussed in the April 2009 statement of the case and is thus merely duplicative.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence shows that the Veteran's left eye disorder, exotropia, is a congenital disorder that existed prior to service and has not been aggravated by his service. 


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the July 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records and records from the Social Security Administration (SSA).  And he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained. 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (to include congenital malformations) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Service connection may still be granted, however, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition.  38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Here, the Veteran claims that his left eye disorder was aggravated during service since he did not wear glasses for his three years of service and then was given them at separation.  He has also indicated that he was hit in the head during service and that this aggravated his disorder.  (See, hearing testimony in April 2010).  

A review of the Veteran's service treatment records shows that at enlistment in July 1965, his vision was 20/30 in the right eye and 20/25 in the left eye.  He denied having eye trouble or ever wearing glasses.  Clinical evaluation of the eyes was normal.  During service, in August 1966, it was noted that the Veteran had a definite left exotropia especially on the left gaze who bothered him cosmetically.  He was to be referred for an eye consultation.  In February 1968, the Veteran was seen for an eye consultation and he reported no problem with vision, but desired cosmetic correction of problem that he has had all his life.  He also stated that his father and step brother also had similar problems.  The impression was, exotropia, and it was noted that since the Veteran had 20/20 vision in each eye he was not eligible for cosmetic surgery.  At separation in January 1969, the Veteran's vision was 20/20 bilaterally, and his eyes were noted to be clinically normal.  

The Veteran was examined by VA in March 2008.  The claims file was reviewed.  It was noted that the Veteran wore glasses and his corrected vision was 20/20, bilaterally.  The diagnosis was, long-standing left exotropia-stable from in-service evaluation.  The examiner stated that this vision condition existed prior to service, more likely than not congenital, and was not exacerbated by active duty.  It was noted that the Veteran's exotropia was evaluated while he was on active duty and the Veteran has elected no treatment for this condition which has remained stable.  

Initially, the Board finds that that the evidence of record shows that the Veteran had exotropia of the left eye prior to his entrance into service.  Although no eye or ophthalmoscopic abnormalities were recorded on the report of the Veteran's service entrance examination, the Veteran has reported that he had a history of the disorder all his life.  Moreover, the March 2008 VA examiner found that the Veteran's left eye disorder was congenital in nature.  Since the VA examiner has indicated that the diagnosed eye problem was a congenital disorder not due to or aggravated by service, and there is no evidence of a pertinent antecedent active disease or injury during service, the Board concludes that the Veteran's left eye disorder is a congenital disorder that pre-existed his service. 

The remaining focus of this matter, therefore, is whether the pre-existing left eye disorder was aggravated during the Veteran's period of service (i.e. since he does not have the benefit of the presumption of soundness).  See 38 U.S.C.A. § 1111; see also VAOPGCPREC 82- 90.

It is noted that a review of the record does not show that the disorder increased in severity during the Veteran's service.  Based on the Veteran's VA examination, his eye condition has remained stable and the Veteran has had no treatment for it.  Although the service treatment records show that the Veteran was evaluated for cosmetic surgery, none was performed.  It is noted that the evidence of record does not show that the Veteran's disorder has grown worse in severity since the time of separation.  See Routen, 10 Vet. App. at 189; Verdon, 8 Vet. App. at 538.  In short, the evidence of record is against a finding that a left eye exotropia increased in severity during service.

Turning back to the Veteran's specific contention in this matter - aggravation of the pre-existing disorder to include decreased vision - the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that pre-existing disorder was permanently worsened by his service.   Here, the weight of the medical evidence is against such a finding.

The March 2008 VA examiner found that the Veteran's disorder was a congenital disorder that was not exacerbated by service.  The Board finds it pertinent that there is no other medical opinion to contradict this finding.  

The Board has considered the Veteran's own assertion that his vision was aggravated by service.  It is noted that his vision was noted to be20/30 in the right eye and 20/25 in the left eye at service entrance.  It was20/20 bilaterally when he was evaluated in February 1968 and also at service separation in January 1969.  There is no showing that he underwent any injury or disease in service that would have affected his vision, which appears to have improved during service.  His evaluation involved consideration of cosmetic surgery.  The Board finds that the Veteran's assertions regarding medical diagnoses and opinions as to etiology of medical conditions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical etiology do not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 494-95.  Moreover, the record does contain medical evidence that weigh heavily against the Veteran's claim.  Specifically, this medical evidence is found in the March 2008 VA examiner opinion.   

In sum, the evidence of record clearly shows that the Veteran's left eye disorder existed prior to his service, and that the preponderance of the evidence is against finding that the disorder was aggravated by service.  As noted above, the Veteran' disorder has remained stable and he has sought no treatment.  The Board finds that the preponderance of the evidence is against an award of service connection.  The benefit-of- the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  

ORDER

Entitlement to service connection for a left eye disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  In the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,852 (July 13, 2010) (38 C.F.R. § 3.304(f)). 

The Veteran has been diagnosed with PTSD on private examination in May 2008.  At that time, the Veteran reported a history of PTSD since his time in the Navy during the Vietnam conflict.  He reported that he was on an aircraft carrier and witnessed the bombing of Vietnam.  

A review of the file shows that the Veteran served aboard the USS Constellation from October 1965 to January 1969.  The service personnel records show that from May 18 to November 1967 the USS Constellation participated in combat operations in Southeast Asia.  Thus the claimed stressor of witnessing bombing of Vietnam is confirmed.  

Additionally the Veteran has reported a stressor of witnessing the stabbing of his friend while they were on liberty in Hong Kong China after they were attacked by rioters.  The Veteran's friend, P.L.S., has submitted a statement verifying the incident which he reports occurred on June 25, 1967.  It appears that in an attempt to verify the incident the RO requested verification that the Veteran was stabbed rather than verification that the Veteran's friend was stabbed.  In any event, the Veteran's friend is competent to attest to having been stabbed and the Board has no reason to question his credibility.  Thus this stressor is confirmed.  As such, a VA examination should be conducted to determine the nature and etiology of the Veteran's psychiatric disorder.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a VA psychiatrist to determine the nature and etiology of the Veteran's psychiatric disorder(s).  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner must provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must specifically opine whether the stressor (or stressors) claimed by the Veteran is (or are) adequate to support a diagnosis of posttraumatic stress disorder, and whether the Veteran's symptoms are related to the verified stressor(s) of the witnessing of bombings in Vietnam or of seeing his friend stabbed.  

If any other current psychiatric disability is diagnosed, the examiner must specifically opine whether that disorder began during service, was chronically worsened during service, or is related to any incident of service.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

If an examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


